Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jason Becker, Reg. No. 66,632, on 02/04/2021 and 02/09/2021.

The following claims have been amended as follows:

1.	(Currently Amended) A method of operating a data insight system, the method comprising:
	determining derived data analysis preferences based at least on usage modalities for past data analysis activities of a user or organization associated with the user;

		 an object portion representing first content as a data insight, 
		one or more metadata portions indicating a processing lineage that provides data indicating an active record of data processing steps applied to generate the first content including one or more of: processing operations, functions and formulae, and
	           a graphical user interface (GUI) element posing a question about the first content of the data insight;
	generating the data insight object at different presentation levels based at least on an evaluation of device properties identified for a user computing device that is to display the representation of the data insight object, wherein the different presentation levels comprise:
		 a first presentation level that includes the object portion and the GUI element, and
		a second presentation level that includes a metadata portion, of the one or more metadata portions, as second content indicating the processing lineage that is displayable, upon selection of the GUI element posing the question about the first content of the data insight; [[and]]
	transferring, to the user computing device, data for rendering of the data insight object at the firstlevel;
	receiving, from the user computing device, an indication of a selection of the GUI element posing the question about the content of the data insight; and 
	in response to receiving the indication of the selection of the GUI element, transferring, to the user computing device, data for rendering of the data insight object at the second presentation level.
2-20.	(Canceled)
21.	(Currently Amended) The method of claim 1, further comprising: maintaining the one or more metadata portions indicating the processing lineage in a distributed storage transferring of the data for rendering of the data insight object at the first presentation level and the second presentation level each respectively comprise: retrieving, from the distributed storage, the data for rendering of the data insight object at the first presentation level and the data for rendering of the data insight at the second presentation level.
22-27.	(Canceled)
28.	(Currently Amended) A data visualization apparatus, comprising:
	a memory storing computer-executable instructions;
	a processing system operatively coupled with the memory that is configured to execute the computer-executable instructions causing the processing system to:
		determine derived data analysis preferences based at least on usage modalities for past data analysis activities of a user or organization associated with the user;
		determine a data insight object for a target dataset based on the derived data analysis preferences, wherein the data insight object comprises:
			 an object portion representing first content as a data insight, 
			one or more metadata portions indicating a processing lineage that provides data indicating an active record of data processing steps applied to generate the first content including one or more of: processing operations, functions and formulae, and	         				  a graphical user interface (GUI) element posing a question about the first content of the data insight;
		generate the data insight object at different presentation levels based at least on an evaluation of device properties identified for a user computing device that is to display the representation of the data insight object, wherein the different presentation levels comprise:

			a second presentation level that includes a metadata portion, of the one or more metadata portions, as second content indicating the processing lineage that is displayable, upon selection of the GUI element posing the question about the first content of the data insight; [[and]]
		transfer, to the user computing device, data for rendering of the data insight object at the firstlevel;
		receive, from the user computing device, an indication of a selection of the GUI element posing the question about the content of the data insight; and 
	in response to a receipt of the indication of the selection of the GUI element, transfer, to the user computing device, data for rendering of the data insight object at the second presentation level.
29.	(Currently Amended) The data visualization apparatus of claim 28, wherein execution of the computer-executable instructions further cause the processing system to: maintain the one or more metadata portions indicating the processing lineage in a distributed storage remote from the user computing device, and wherein transfer of the data for rendering of the data insight object at the first presentation level and the second presentation level each respectively comprise: retrieving, from the distributed storage, the data for rendering of the data insight object at the first presentation level and the data for rendering of the data insight at the second presentation level.
30-35.	(Canceled) 

	determining derived data analysis preferences based at least on usage modalities for past data analysis activities of a user or organization associated with the user;
	determining a data insight object for a target dataset based on the derived data analysis preferences, wherein the data insight object comprises:
		 an object portion representing first content as a data insight, 
		one or more metadata portions indicating a processing lineage that provides data indicating an active record of data processing steps applied to generate the first content including one or more of: processing operations, functions and formulae, and
	           a graphical user interface (GUI) element posing a question about the first content of the data insight;
	generating the data insight object at different presentation levels based at least on an evaluation of device properties identified for a user computing device that is to display the representation of the data insight object, wherein the different presentation levels comprise:
		 a first presentation level that includes the object portion and the GUI element, and
		a second presentation level that includes a metadata portion, of the one or more metadata portions, as second content indicating the processing lineage that is displayable, upon selection of the GUI element posing the question about the first content of the data insight; [[and]]
	rendering, for presentation, [[the]]the data insight object at the firstlevel;
	receiving a selection of the GUI element posing the question about the content of the data insight; and 
	in response to a receipt of the selection of the GUI element, rendering the data insight object at the second presentation level.
37-41.	(Canceled) 
1[[41]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a function used to generate the first content of the data insight.
43.	(Currently Amended) The method of claim 1[[41]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a formulae used to generate the first content of the data insight.
44.	(Currently Amended) The method of claim 1[[41]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a processing operation used to generate the first content of the data insight.
45-46.	(Canceled) 
47.	(Currently Amended) The data visualization apparatus of claim 28[[46]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a function used to generate the first content of the data insight.
48.	(Currently Amended) The data visualization apparatus of claim 28[[46]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a formulae used to generate the first content of the data insight.
49.	(Currently Amended) The data visualization apparatus of claim 28[[46]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a processing operation used to generate the first content of the data insight.
50-51.	(Canceled) 
52.	(Currently Amended) The method of claim 36[[51]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a function used to generate the first content of the data insight.
36[[51]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a formulae used to generate the first content of the data insight.
54.	(Currently Amended) The method of claim 36[[51]], wherein the data for rendering of the data insight object at the second presentation level comprises a visual representation of a processing operation used to generate the first content of the data insight.
55.	(New) The method of claim 1, wherein the evaluation of device properties identified for the user computing device, used in the generating of the data insight object at the different presentation levels, comprises evaluating a display configuration of the user computing device.
56.	(New) The method of claim 55, wherein the generating of the data insight object at the different presentation levels comprises determining to generate the data insight object at the different presentation levels based on an evaluation of display size of the user computing device. 
57.	(New) The data visualization apparatus of claim 28, wherein the evaluation of device properties identified for the user computing device, used in the generation of the data insight object at the different presentation levels, comprises an evaluation of a display configuration of the user computing device.
58.	(New) The data visualization apparatus of claim 57, wherein generation of the data insight object at the different presentation levels comprises determining to generate the data insight object at the different presentation levels based on an evaluation of a display size of the user computing device. 
59.	(New) The method of claim 36, wherein the evaluation of device properties identified for the user computing device, used in the generating of the data insight object at the different presentation levels, comprises evaluating a display configuration of the user computing device.




The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 12/30/2020, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 10, 28 and 36 when taken in the context of the claim as a whole.  Specifically, the combination, determining a data insight object for a dataset based on a data analysis preferences. Metadata portions include added content for the object portion indicating a process lineage which generated data insight corresponds to the selected data which representation of detail level of data insight object and transferring the presentation to the user computer device. Derived data analysis based on at least usage modalities for user past activities of organization associated with user to display on computer device based on the device properties.
	At best, the prior arts pf record, specifically, Dang (US 2017/0177559 A1) teaches, spreadsheet user interface display data 105 which containing monthly tend manufacturing, retail sales of years 2022 to 2023 and as disclosed in figure 2B, each insights 125A-125D represent data ([0044-0045]); Hanumara (US 2013/0038612) teaches, generate and displaying a  chart of trend analysis with metadata upon selection cell 404 in data table 402 using suggestion wizard 406 to select option to , a second presentation level that includes a metadata portion, of the one or more metadata portions, as second content indicating the processing lineage that is displayable, upon selection of the GUI element posing the question about the first content of the data insight; receiving, from the user computing device, an indication of a selection of the question about the content of the data insight; and in response to receiving the indication of the selection of the question, transferring, to the user computing device, data for rendering of the data insight object at the second presentation level.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 10, 16 and 32 as a whole.
Thus, claims 1, 21, 28, 29, 36, 42-44, 47-49 and 52-60 are allowed over the prior arts of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143